Citation Nr: 1818083	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-38 419 	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Christine K. Clemons, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April to September 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in New York, New York.

By its July 2015 decision, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's service-connected low back disability from 10 to 20 percent, effective July 22, 2014.  In May 2017, while the appeal of that rating was pending, the AOJ granted service connection and a 20 percent rating for radiculopathy of the right lower extremity, effective July 22, 2014.  

This case was previously before the Board in November 2017, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ in January 2018 granted service connection and a 20 percent rating for radiculopathy of the left lower extremity, effective January 2, 2018; granted service connection and a zero percent (noncompensable) rating for a scar of the lower back, effective July 22, 2014; and established an earlier effective date of January 31, 2008, for the award of service connection for radiculopathy of the right lower extremity.  The prior 20 percent rating assigned for the Veteran's low back disability was otherwise confirmed and continued, and the case was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For the reasons set forth below, the appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

In order to ascertain the current severity of the Veteran's lumbar spine disability, the Veteran was afforded a VA examination in January 2018.   However, the Board finds the examination inadequate. 

The VA examiner noted that there was evidence of pain on passive range of motion testing, but did not address the impact of that pain; in particular, whether pain on passive motion affected the range of motion in the Veteran's lumbar spine and, if so, to what extent.  Similarly, although the examiner noted that there was evidence of pain on non-weight bearing, no description was provided as to functional impact of such pain, if any.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

With respect to flare-ups, an addendum to the January 2018 examination indicates that the Veteran reported that when he walked for too long, he had to stop, and that he had increased pain with certain activities; but that to offer any opinion more than that would require speculation.  In this context, the United States Court of Appeals for Veterans Claims (Court) has explained that the law contemplates that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, and that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Here, the Board is not persuaded that that has been done.  As such, further development is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  

2. Thereafter, schedule the Veteran a VA examination to address the severity of the Veteran's lumbar spine disability.  Provide the examiner with access to the Veteran's electronic claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must in particular include range of motion testing for passive motion and in non-weight-bearing and describe any functional limitation due to pain.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner must ask the Veteran to describe his experiences during flare-ups.  The examiner must offer an opinion with respect to the functional impact that flare-ups have on range of motion based on estimates derived from information procured from all relevant sources, including the veteran's lay statements, and must do all that reasonably should be done to become informed before concluding that the requested opinion cannot be provided without resorting to speculation.
 
A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

